DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Examiner suggests removing the “(402)“ and “(404)” in lines 14 and 16, respectively.  
Claim 15 is objected to because of the following informalities:  Examiner suggests removing the “(“ in line 13.  
 	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter since it fails to be limited to embodiments which fall within a statutory category. 
The language of the claim raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.

Note that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 and 6-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zarandi et al, “A Computer-Aided Type-II Fuzzy Image Processing for Diagnosis of Meniscus Tear”.
 	Regarding claim 1, Zarandi discloses a method for processing medical image data (abstract, lines 7-24), the method comprising: 
 	receiving medical image data at a data processing system, the data processing system being an artificial intelligence-based system (page 685, right column, line 16-page 686, left column, line 6 and page 689, left column lines 5-19); 
 	identifying, by the data processing system, a subset of the medical image data representing a region of interest including one or more target tendons (page 684, right column, lines 16-21); 
determining, by the data processing system, from the subset of medical image data one or more characteristics relating to one or more abnormalities of the one or more target tendons (page 684, right column, lines 33-44); and 
 outputting abnormality data relating to the one or more abnormalities, the abnormality data being based on the one or more characteristics (page 684, right column, lines 41-44).
 	Regarding claim 2, the method according to claim 1, Zarandi further discloses wherein identifying comprises: 
 	determining a mask relating to the one or more target tendons in the medical image data; detecting at least one landmark relating to the one or more target tendons; or locating, by a regression process, a bounding box around at least a part of the one or more target tendons (page 684, right column, lines 16-21).
Regarding claim 6, the method according to claim 1, Zarandi further discloses wherein: 
 	the data processing system is a neural network system comprising a neural network for performing the identifying and the determining, the neural network having been trained using a single training process (page 684, right column, lines 33-44).
 	Regarding claim 7, the method according to claim 1, Zarandi further discloses wherein identifying comprises: 
 	cropping the medical image data to the subset of image data (page 684, right column, lines 16-18).
 	Regarding claim 8, the method according to claim 1, Zarandi further discloses comprising: 
 	identifying, by the data processing system, a location of the one or more abnormalities (page 684, right column, lines 16-21).
 	Regarding claim 9, the method according to claim 1, Zarandi further discloses wherein the medical image data comprises magnetic resonance imaging data (abstract, lines 7-9).
 	Regarding claim 10, the method according to claim 1, Zarandi further discloses wherein: 
 	the one or more abnormalities comprise a tendon tear of the one or more target tendons (abstract, lines 7-9).
 	Regarding claim 11, the method according to claim 10, Zarandi further discloses wherein: 
(page 689, left column, line 5-right column, line 8 and page 684, Table 3).
 	Regarding claim 12, the method according to claim 11, Zarandi further discloses wherein: 
 	the classification attributed to the one or more target tendons is selected from a list of classifications comprising two or more different classifications, each classification in the list indicating: 
 	no tendon tear; 
 	a presence of a tendon tear; 
 	a partial tear; 
 	a low grade partial tear; 
 	a high grade partial tear; or 
 	a full tear (page 689, left column, line 5-right column, line 8 and page 684, Table 3).
 	Regarding claim 13, the method according to claim 1, Zarandi further discloses wherein: 
 	the abnormality data comprises a report indicating information regarding the one or more abnormalities, wherein the information comprises one or more of: 
 		a score describing the likelihood of the one or more abnormalities being present; 
 		a map describing the likelihood of the one or more abnormalities being present as a function of location in the medical image data; 

 		the location of the one or more abnormalities; 
 		the size of the one or more abnormalities; 
 		a representative image of the one or more abnormalities; 
an indication of the confidence level relating to the one or more determined characteristics; 
an indication of a possible diagnosis; and 
an indication of a possible treatment plan (page 689, left column, line 5-right column, line 8 and page 684, Table 3).
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 16, the apparatus according to claim 15, Zarandi further discloses comprising an imaging apparatus configured to provide the medical image data (abstract, lines 7-9).
 	Regarding claim 17, the apparatus according to claim 15, Zarandi further discloses comprising: 
 	an input interface for allowing a user of the apparatus to override and/or manually correct the output of the apparatus (page 682, right column, lines 7-8, page 683, right column, lines 1-2, page 685, right column, lines 11-13, and page 690, left column, lines 18-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zarandi et al, “A Computer-Aided Type-II Fuzzy Image Processing for Diagnosis of Meniscus Tear” in view of Gupta et al, “Curvelet based automatic segmentation of supraspinatus tendon from ultrasound image: a focused assistive diagnostic method”.
 	Regarding claim 3, the method according to claim 1, Zarandi does not explicitly disclose wherein the region of interest is a shoulder region of a human or animal body as claimed.
 	However, Gupta discloses the automatic segmentation of supraspinatus (SSP) tendon ultrasound image. The SSP tendon is among the four muscles found in rotator cuff in shoulder (abstract and page 2, lines 8-10).
 	Therefore, taking the combined disclosures of Zarandi and Gupta as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the automatic segmentation of supraspinatus (SSP) tendon ultrasound image. The SSP tendon is among the four muscles found in rotator cuff in shoulder as taught by Gupta into the invention of Zarandi for the benefit of providing focused, accurate, and more reliable diagnosis (Gupta: abstract).
Regarding claim 4, the method according to claim 3, Gupta in the combination further disclose wherein the one or more target tendons comprise at least one of: 
 	the tendon of the Supraspinatus muscle (abstract and page 2, lines 8-10); 
 	the tendon of the Infraspinatus muscle; 
 	the tendon of the Teres minor muscle; and 
 	the tendon of the Subscapularis muscle.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zarandi et al, “A Computer-Aided Type-II Fuzzy Image Processing for Diagnosis of Meniscus Tear” in view of Nakano et al, US 2018/0060723.
 	Regarding claim 5, the method according to claim 1, Zarandi further discloses wherein: 
 	the data processing system is a neural network system comprising: 
 	a first neural network trained using a first set of training data, the first set of training data comprising a set of ground truth output images in which information relating to the region of interest is indicated (page 689, left column, line 5-right column, line 8 and page 684, right column, lines 33-44 and Table 3); and 
 	the first neural network trained using a second set of training data, the second set of training data comprising a set of ground truth output images in which information relating to the one or more characteristics of the one or more abnormalities is indicated (page 689, left column, line 5-right column, line 8 and page 684, right column, lines 33-44 and Table 3); and the method comprises: 
 (page 689, left column, line 5-right column, line 8); and 
 	determining using the first neural network (404) (page 689, left column, line 5-right column, line 8).
 	Zarandi discloses claim 5 as enumerated above, but Zarandi does not explicitly disclose a second neural network as claimed.
 	However, Nakano discloses the apparatus processes a first neural network and a second neural network used for classifying data. The apparatus trains the first neural network and the second neural network to detect an abnormality from images of body tissue (abstract; fig. 1; para 0014).
 	Therefore, taking the combined disclosures of Zarandi and Nakano as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the apparatus processes a first neural network and a second neural network used for classifying data. The apparatus trains the first neural network and the second neural network to detect an abnormality from images of body tissue as taught by Nakano into the invention of Zarandi for the benefit of improving the accuracy and efficiency of processing of the neural networks (Nakano: para 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN D HUYNH/Primary Examiner, Art Unit 2665